UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4298
VERNON GRAY LESLIE, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                   James C. Fox, District Judge.
                             (CR-99-93)

                      Submitted: October 26, 2000

                      Decided: November 6, 2000

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                       UNITED STATES v. LESLIE

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Vernon Gray Leslie appeals the district court’s imposition of a
thirty-six-month sentence of imprisonment upon revocation of super-
vised release. Leslie conceded that he had violated the conditions of
his supervision. On appeal, he contends that the district court erred in
imposing a sentence above the three-to-six-month range applicable
under Chapter 7 of the sentencing guidelines. He also contends that
the court erred imposing the sentence without explicitly considering
the factors in 18 U.S.C.A. § 3553(a) (West 2000). We affirm.

   The sentencing range provided in Chapter 7 of the guidelines is
advisory and is not binding on the court. See United States v. Davis,
53 F.3d 638, 642 (4th Cir. 1995). Having considered Chapter 7’s pol-
icy statement and the nature of Leslie’s violations of the terms of his
supervision, the district court was within its discretion in rejecting the
advisory range and imposing the statutorily authorized-sentence of
thirty-six months. See id. at 640-43.

   Leslie also contends that the sentence was improper because the
court failed to consider the factors in § 3553(a). Although the court
must consider certain factors in imposing sentence, such consider-
ation need not be expressed on the record. See Davis, 53 F.3d at 642
& n.16; United States v. West, 898 F.2d 1493, 1503 (11th Cir. 1990).
Here, it is clear from the record that the court considered several of
the § 3553(a) factors, namely, the nature of the offense and the defen-
dant’s history, the need for the sentence to promote respect for the
law, the available sentence, and the guideline range or policy state-
ment. Having considered the factors, the district court appropriately
imposed sentence.

  Finding no error, we affirm Leslie’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
                     UNITED STATES v. LESLIE                    3

presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED